Citation Nr: 1819920	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease (coronary artery disease status post bypass graft).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to April 1969, which included service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with coronary artery disease status post bypass graft.

2.  Resolving all doubt in the Veteran's favor, his job duties placed him in close proximity to the demilitarized zone (DMZ) in Korea during the Vietnam Era.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease status post bypass graft as due to herbicide exposure have been met.  38 U.S.C. §§ 1110, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for coronary artery disease because it was caused by his exposure to Agent Orange during service in and/or around the DMZ in Korea.

The Board acknowledges that, under the law, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases (including ischemic heart disease) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

In making all determinations, the Board must fully consider the lay assertions of record.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, service records confirm that the Veteran worked as a wheel vehicle mechanic in an engineer battalion and served in Korea from May 1968 to April 1969, which is during the Vietnam era.  In August 2011, VA issued a formal finding that VA lacks the information required to corroborate the Veteran's exposure to Agent Orange.  In April 2014, VA notified the Veteran that the Joint Services Records Research Center (JSRRC) reported that the mission of the Veteran's unit was to construct and rehabilitate roads, airfields, pipeline systems, structures, utilities, and assist in emergency recovery operations, but the unit histories show that some projects were 26 miles away from the DMZ, the histories did not provide specific locations regarding other projects, the histories do not document the use, storage, spraying, or transportation of herbicides, and the histories do not mention or document any specific duties performed by his unit along the DMZ.

During his December 2017 Board hearing and in multiple statements, the Veteran testified that his military occupational specialty required him to travel to the Korean DMZ multiple times during his tour of duty, as his unit was responsible for road building and maintenance, and has submitted corroborating buddy statements from fellow service members to support his appeal.  See December 2017 buddy statements (noting that the Veteran was present on multiple trips in an area close to the DMZ, they were responsible for maintaining and repairing heavy equipment used by the company to build roads through Korea and into the DMZ, and they used river water to wash their equipment).  Notably, the Veteran's representative contended during the hearing that it is well known that not every action taken during service is documented in one's personnel file.

Although there is little in the record to support the Veteran's assertions of routinely being required to be near to the DMZ, there is likewise little in the record showing that he was not there.  Resolving all doubt in the Veteran's favor, the Board finds the Veteran's report of routine exposure to areas along the DMZ to be credible and reasonable, and therefore, that he was at least as likely as not exposed to herbicide agents during service.  38 C.F.R. § 3.102.  As such, service connection for coronary artery disease status post bypass graft is granted on a presumptive basis.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for coronary artery disease status post bypass graft is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


